 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 970 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Congratulating Flint native, University of Alabama sophomore, and running back Mark Ingram on winning the 2009 Heisman Trophy and honoring both his athletic and academic achievements. 
 
 
Whereas Mark Ingram was raised in Flint, Michigan; 
Whereas Mark Ingram attended Grand Blanc Community High School and Flint Southwestern Academy, where he distinguished himself as a running back and cornerback; 
Whereas Mark Ingram was a 4-year starter in high school, and rushed for 4,926 yards and 58 touchdowns in his final 2 seasons; 
Whereas, during his high school football career, Mark Ingram was honored with the Saginaw Valley MVP Award, named Area Player of the Year, and was an All-State selection; 
Whereas, in 2009, Mark Ingram led the University of Alabama to the Southeastern Conference (SEC) Championship and rushed 113 yards and scored 3 touchdowns in the championship game; 
Whereas, in 2009, Mark Ingram broke the University of Alabama single-season rushing record with 1,542 yards, was named the SEC offensive player of the year, scored 18 total touchdowns, and finished the season with 322 receiving yards; 
Whereas, in 2009, Mark Ingram was named an All SEC First Team Selection, a Walter Camp 1st team All-American, and an American Football Coaches Association All-American; 
Whereas Mark Ingram is the first Heisman Trophy winner from the University of Alabama; 
Whereas Mark Ingram is only the third sophomore in history to win the Heisman Trophy; 
Whereas Mark Ingram has made the Dean's List at the University of Alabama; 
Whereas Mark Ingram's Heisman win brings tremendous pride to his hometown of Flint, Michigan; 
Whereas, December 12, 2009, has been declared Mark Ingram Day in the City of Flint; 
Whereas the sport of football is an important national pastime that helps foster teamwork, leadership skills, sportsmanship, and camaraderie; and 
Whereas football can help build self-esteem and promote exercise and a more active and healthy lifestyle: Now, therefore, be it  
 
That the House of Representatives congratulates Flint native and running back Mark Ingram on winning the 2009 Heisman Trophy and honors both his athletic and academic achievements. 
 
Lorraine C. Miller,Clerk.
